Exhibit 10.3

Form of Restricted Stock Unit Agreement – Non-Employee Directors

SEAHAWK DRILLING, INC.

2009 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (“Agreement”) between SEAHAWK DRILLING,
INC. (the “Company”) and                                  (the “Grantee”), a
non-employee Director of the Company, regarding an award (“Award”) of
                 units of Common Stock (as defined in the Seahawk Drilling, Inc.
2009 Long-Term Incentive Plan (the “Plan”), such Common Stock comprising this
Award referred to herein as “Restricted Stock Units”) awarded to the Grantee on
                , 20     (the “Grant Date”), such number of Restricted Stock
Units subject to adjustment as provided in Section 16 of the Plan, and further
subject to the following terms and conditions:

 

  1. Relationship to Plan.

This Award is subject to all of the terms, conditions and provisions of the Plan
and administrative interpretations thereunder, if any, which have been adopted
by the Committee thereunder and are in effect on the date hereof. Except as
defined herein, capitalized terms shall have the same meanings ascribed to them
under the Plan. For purposes of this Agreement:

(a) “Default Payment Date” means the first business day on or after the first
anniversary of the Grant Date.

(b) “Disability” has the meaning set forth in Section 1.409A-3(i)(4)(A) of the
Treasury Regulations and shall be determined by the Committee in its sole
discretion.

(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(d) “Dividend” means any dividend or distribution on the Common Stock.

(e) “Payment Election” shall have the meaning set forth in Section 6(a) hereof.

(f) “Separation from Service” shall mean a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h).

(g) “Transfer Commencement Date” shall mean either the Default Payment Date, or,
if Grantee makes a Payment Election, the first date of payment pursuant to such
Payment Election. The Transfer Commencement Date pursuant to a Payment Election
shall be either a fixed date or the date of a Separation from Service, as
specified by the Grantee.

 

  2. Vesting.

The Grantee shall be fully vested in the Restricted Stock Units on the Grant
Date.



--------------------------------------------------------------------------------

  3. Registration of Units.

The Grantee’s right to receive the Restricted Stock Units shall be evidenced by
book entry registration (or by such other manner as the Committee may
determine).

 

  4. Dividend Equivalent Payments.

Dividend equivalents (x) shall be subject to the same vesting schedule as the
Restricted Stock Unit for which the dividend equivalent is awarded and (y) shall
be paid at the same time as the Restricted Stock Unit for which the dividend
equivalent is awarded is settled. Dividend equivalents may be paid in the form
of cash, stock or other property, as determined by the Company in its sole
discretion; provided that any dividend equivalent payments shall be in
compliance with Section 409A of the Code and related Treasury authorities.

 

  5. Shareholder Rights.

The Grantee shall have no rights of a shareholder with respect to shares of
Common Stock subject to this Award unless and until such time as the Award has
been settled by the transfer of shares of Common Stock to the Grantee.

 

  6. Settlement and Delivery of Shares.

(a) Form of Delivery. Settlement will be made by payment in shares of Common
Stock. This settlement may be made either as a single lump sum transfer of
shares or through the transfer of shares in substantially equal annual
installments over the period selected by the Grantee. Subject to the provisions
of this Restricted Stock Unit Agreement, the Grantee shall timely elect the form
in which the distribution shall be made and the applicable Transfer Commencement
Date in the form and manner prescribed by the Committee pursuant to the
requirements of Section 409A of the Code (the “Payment Election”). If the
Committee or its designee has not received the Grantee’s Payment Election by the
applicable deadline, then the Grantee shall receive the Common Stock in a single
lump sum payment on the Default Payment Date.

(b) General Provisions Regarding Timing of Delivery. Except as specifically set
forth in this Restricted Stock Unit Agreement, distribution of shares subject to
this Award of Restricted Stock Units shall commence on the Transfer Commencement
Date in the following form:

(i) in a single lump sum transfer of shares; or

(ii) if elected by the Grantee pursuant to a Payment Election in accordance with
Section 6(a), in a series of substantially equal annual installments over a
period selected by the Grantee commencing on the Transfer Commencement Date and
continuing on the succeeding anniversaries of such Transfer Commencement Date;

provided, however, that no distribution of shares shall occur prior to the
Default Payment Date.

 

-2-



--------------------------------------------------------------------------------

(c) Circumstances Requiring Distributions Regardless of Payment Election.

(i) Death Prior to Distribution of Entire Award. Notwithstanding any Payment
Election to the contrary, if the Grantee dies prior to the transfer of all of
the shares to which he is entitled pursuant to this Restricted Stock Unit
Agreement, then any shares that have not been transferred as of the date of the
Grantee’s death will be transferred in a single lump sum to the Grantee’s
estate. Such transfer shall occur on the later of the Default Payment Date or
the date that is 90 days after the date of the Grantee’s death.

(ii) Disability Prior to Distribution of Entire Award. Notwithstanding any
Payment Election to the contrary, if the Grantee experiences a Disability prior
to the transfer of all of the shares to which he is entitled pursuant to this
Restricted Stock Unit Agreement, then any shares that have not been transferred
as of the date of the Grantee’s Disability will be transferred in a single lump
sum to the Grantee. Such transfer shall occur on the later of the Default
Payment Date or the date that is 90 days after the Grantee’s Disability.

(iii) Change in Control. Notwithstanding any Payment Election to the contrary,
all undistributed shares associated with this Restricted Stock Unit Agreement
shall be transferred to the Grantee in a single lump sum on the later of the
Default Payment Date or the date that is the fifth business day following the
date of a Change in Control that constitutes a permissible payment event under
Treasury Regulation Section 1.409A-3(i)(5).

The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the delivery of shares of Common Stock to comply with any such law, rule,
regulation or agreement.

 

  7. Notices.

Unless the Company notifies the Grantee in writing of a different procedure, any
notice or other communication to the Company with respect to this Award shall be
in writing and shall be:

(a) by registered or certified United States mail, postage prepaid, to Seahawk
Drilling, Inc., Attn: Corporate Secretary, 5847 San Felipe, Floor 16, Houston,
Texas 77057; or

 

-3-



--------------------------------------------------------------------------------

(b) by hand delivery or otherwise to Seahawk Drilling, Inc., Attn: Corporate
Secretary, 5847 San Felipe, Floor 16, Houston, Texas 77057.

Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.

 

  8. Assignment of Award.

Except as otherwise permitted by the Committee, the Grantee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the Grantee’s
rights under and interest in this Award may be made by the Grantee other than by
will or by the laws of descent and distribution.

Notwithstanding the foregoing, subject to the approval of the Committee, in its
sole discretion, the Award may be transferred by the Grantee to (i) the children
or grandchildren of the Grantee (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members (“Immediate
Family Member Trusts”) or (iii) a partnership or partnerships in which such
Immediate Family Members have at least 99% of the equity, profit and loss
interests (“Immediate Family Member Partnerships”). Subsequent transfers of a
transferred Award shall be prohibited except by will or the laws of descent and
distribution, unless such transfers are made to the original Grantee or a person
to whom the original Grantee could have made a transfer in the manner described
herein. No transfer shall be effective unless and until written notice of such
transfer is provided to the Committee, in the form and manner prescribed by the
Committee. Following transfer, the Award shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer, and
except as otherwise provided herein, the term “Grantee” shall be deemed to refer
to the transferee. The consequences of termination of service shall continue to
be applied with respect to the original Grantee, following which the Awards
shall vest only to the extent specified in the Plan and this Agreement.

 

  9. Withholding.

The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with the all or any
portion of this Award by delivering cash, or by electing to have the Company
withhold shares of Common Stock that would have otherwise been delivered to
Grantee, or by delivering previously owned shares of Common Stock, having a Fair
Market Value equal to the amount required to be withheld or paid.

 

  10. Stock Certificates.

Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 10 have been complied with.

 

-4-



--------------------------------------------------------------------------------

  11. Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

 

  12. No Continued Service.

No provision of this Agreement, and no action of the Company or the Committee
with respect hereto, shall confer or be construed to confer any right upon the
Grantee to continue as a Director of the Company or any Subsidiary.

 

  13. Governing Law.

This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas.

 

  14. Amendment.

This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Grantee.

 

  15. Section 409A Compliance.

It is intended that the provisions of this Agreement satisfy the requirements of
Section 409A of the Code and the accompanying U.S. Treasury Regulations and
pronouncements thereunder, and that the Agreement be operated in a manner
consistent with such requirements to the extent applicable.

SEAHAWK DRILLING, INC.

 

-5-